Citation Nr: 0827136	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
diabetes mellitus, type II with erectile dysfunction 
(hereafter "diabetes mellitus"), to include whether the 
reduction from 60 percent to 20 percent was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from September 1963 to July 
1967.
Previously, in March 2002, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas granted service 
connection for diabetes mellitus, type II with erectile 
dysfunction and awarded a 10% disability rating for this 
disorder, effective from April 27, 2001.  Although notified, 
the veteran did not initiate an appeal of that decision.  

In an October 2004 rating decision, the RO increased the 
rating for the veteran's diabetes from 10% to 60% disabling, 
effective from June 24, 2004.  Although notified, the veteran 
did not initiate an appeal of that determination.  

In December 2005, following a routine examination, the RO 
issued a rating decision proposing to decrease the veteran's 
disability rating from 60 percent to 20 percent disabling.  
In a December 2005 letter, the veteran was given due process 
notice of the proposed reduction in the rating for his 
bilateral sensorineural hearing loss; the letter also 
apprised him of his right to submit additional evidence to 
contest the reduction and request a pre-determination 
hearing.  

The current appeal arises from a March 2006 rating action in 
which the RO reduced the disability rating for the veteran's 
diabetes mellitus from 60% to 20%, effective as of June 1, 
2006.  The veteran then perfected a timely appeal with 
respect to this reduction.  In so doing, he has consistently 
maintained that a higher rating (including restoration of the 
previously assigned 60% evaluation) is warranted for his 
diabetes.  As such, the Board has phrased the issue on appeal 
as listed on the title page of this decision.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The record does not include any correspondence from VA 
notifying the veteran of the VCAA's notice-and-duty-to-assist 
provisions regarding his increased rating claim for diabetes 
mellitus, to include the duty imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requiring VA to explain 
what evidence will be obtained by whom - him or VA.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO did not send 
him a VCAA letter concerning this claim.  He was only sent a 
copy of the RO's May 2006 statement of the case (SOC) and the 
January 2008 supplemental SOC (SSOC).

The United States Court of Appeals for Veterans Claims 
(Court) routinely vacates Board decisions because of 
inadequate VCAA notice.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  And while the veteran and his 
representative have not specifically indicated that any 
additional relevant evidence is available, the Court has made 
clear that this fact, alone, does not discharge VA's duties 
under the VCAA.  Moreover, because the claims file reflects 
no specific waiver of the VCAA notice rights, and in light of 
the recent decisions of the Court, the Board finds that, 
regrettably, further action is needed to ensure compliance 
with the VCAA's due process requirements.

With regard to increased rating claims in particular, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In the present case, the RO has not furnished the veteran a 
VCAA letter at any point during the current appeal.  These 
required notices must be made prior to adjudication of the 
veteran's increased rating claim.

Additionally, a preliminary review of the record reveals that 
there are no VA or private medical records after November 
2004.  In his November 2005 VA examination, the veteran 
stated that he currently sees his diabetic care provider 
monthly or less often.  

Accordingly, the case is REMANDED for the following actions:

1. Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that is specific to his 
claim for an increased rating for his 
diabetes mellitus.  The notice should 
be consistent with 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) and must:

(a)  inform the veteran of the 
information and evidence not of 
record that is necessary to 
substantiate his increased rating 
claim; 

(b)  inform the veteran of the 
information and evidence that VA 
will seek to provide; 

(c)  inform the veteran of the 
information and evidence that he is 
responsible for providing;

(d)  advise the veteran that, to 
substantiate his increased rating 
claim for his service-connected 
diabetes mellitus, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening 
or an increase in severity of the 
pertinent disability, and the effect 
that the worsening has on his 
employment and daily life; 

(e)  inform the veteran of examples 
of the types of medical and lay 
evidence that he may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing entitlement 
to increased compensation-e.g., 
competent lay statements describing 
symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any 
other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the 
disability; 

(f) notify the veteran of the 
specific applicable criteria needed 
for increased (higher) evaluation 
under the applicable Diagnostic Code 
for rating the service-connected 
diabetes mellitus on appeal; and 

(g)  advise the veteran that, if an 
increase in disability is found, a 
disability rating will be determined 
by applying relevant Diagnostic 
Codes, which typically provide for a 
range in severity of a particular 
disability from 0 percent to as much 
as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.  

2.  Contact the veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated him for his diabetes 
mellitus since November 2004.  Obtain the 
records of the treatment he mentions, if 
necessary with his authorization.  

3.  In any event, attempt to procure 
copies of records of diabetes treatment 
that the veteran has received from the 
West Texas Health Care System since 
November 2004.  

4.  Thereafter, schedule the veteran for 
a pertinent VA examination to determine 
the nature and extent of the 
service-connected diabetes mellitus, type 
II with erectile dysfunction.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  

All pertinent diabetic pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  In 
particular, the examiner should discuss 
whether the veteran's activities are 
restricted in any way as a result of his 
service-connected diabetes.  

5.  Then, after giving him time to 
identify and/or submit additional 
evidence in response to the notice 
furnished pursuant to paragraph 1 of this 
Remand, readjudicate the veteran's claim 
for a higher rating for his diabetes 
mellitus.  If the readjudication of his 
claim does not resolve this issue, send 
him and his representative a SSOC and 
give them time to respond to it before 
returning the file to the Board for 
further consideration of this remaining 
claim.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


